     Case: 3:21-cr-00085-wmc Document #: 4 Filed: 09/01/21 Page 1 of 4




                              U.S. Department of Justice                                   Telephone 608/264-5158
                                                                                                ITY 608/264-5006
                                                                           Ariinhiislrnlive Fncsim%'8/264-5183
                              United States Attorney's Office               Civil Division Fncsinn     8/264-5724   O-
                              Western District of Wisconsin             Criminal Divisioii-facsiipile (£’64 5054    ' <'-3

 Address:
 222 West Washington Avenue                                                                                 V
 Suite 700
 Madison, Wisconsin 53703

                                           August 4, 2021
                                                                                                                         l?

Patrick Knight
Gimbel Reilly Guerin Brown LLP
330 East Kilbourn, Suite 1170
Milwaukee, WI 53202
                                                 21         CR       08 5                  WMC
        Re:       United States v. Barbara Bortner
                  Case No. 21-cr-

Dear Mr. Knight:

        This is the proposed plea agreement between the defendant and the United
States in this case.

        1.     The defendant agrees to waive indictment and plead guilty to Counts 1
and 2 of tire information filed by the U.S. Attorney in this case. Count 1 charges a
violation of 18 U.S.C. § 1343, which carries maximum penalties of 20 years in prison, a
$250,000 fine, a three-year period of supervised release, a $100 special assessment, and
the entry of an appropriate restitution order. Count 2 charges a violation of 26 U.S.C. §
7201, which carries maximum penalties of five years in prison, a $250,000 fine, a three-
year period of supervised release, and a $100 special assessment. In addition to these
maximum penalties, any violation of a supervised release term could lead to an
additional term of imprisonment pursuant to 18 U.S.C. § 3583. The defendant agrees to
pay the special assessment at or before sentencing. 'The defendant understands that the
Court will enter an order pursuant to 18 U.S.C. § 3013 requiring the immediate payment
of the special assessment. In an appropriate case, the defendant could be held in
contempt of court and receive an additional sentence for failing to pay the special
assessment as ordered by the Court.

       2.     The defendant acknowledges, by pleading guilty, that she is giving up the
following rights: (a) to plead not guilty and to persist in that plea; (b) to a jury trial; (c)
to be represented by counsel—and if necessary have the Court appoint counsel—at trial
    Case: 3:21-cr-00085-wmc Document #: 4 Filed: 09/01/21 Page 2 of 4




August 4, 2021
Page 2 of 4


and at every other stage of the trial proceedings; (d) to confront and cross-examine
adverse witnesses; (e) to be protected from compelled self-incrimination; (f) to testify
and present evidence; and (g) to compel the attendance of witnesses.

        3.     The defendant understands that upon conviction, if she is not a United
States citizen, she may be removed from the United States, denied citizenship, and
denied future admission to the United States. The defendant nevertheless affirms that
she wants to plead guilty regardless of any removal and immigration consequences that
her plea may entail, even if the consequence is automatic removal from the United
States.

        4.    The United States agrees to recommend that the Court, in computing the
advisory Sentencing Guideline range, and in sentencing the defendant, give the
defendant the maximum available reduction for acceptance of responsibility. This
recommendation is based upon facts currently known to the United States and is
contingent upon the defendant accepting responsibility according to the factors set forth
in USSG § 3E1.1. Further, the United States' agreement to recommend a reduction for
acceptance of responsibility is also based on the defendant providing a full and truthful
accounting in the required financial statement, and the defendant's efforts to make the
agreed-upon immediate restitution payments. The United States is free to withdraw
this recommendation if the defendant has previously engaged in any conduct which is
unknown to the United States and is inconsistent with acceptance of responsibility, or if
she engages in any conduct between the date of this plea agreement and the sentencing
hearing which is inconsistent with acceptance of responsibility. This recommendation
is contingent on the defendant signing this plea letter on or before August 12, 2021.

        5.    The United States agrees that this guilty plea will completely resolve all
possible federal criminal violations that have occurred in the Western District of
Wisconsin provided that both of the following conditions are met: (a) the criminal
conduct relates to the conduct described in the information; and (b) the criminal
conduct was known to the United States as of the date of this plea agreement. This
agreement not to prosecute is limited to those types of cases for which the United States
Attorney's Office for the Western District of Wisconsin has exclusive decision-making
authority. Tire defendant also understands that the United States will make its full
discovery file available to the Probation Office for its use in preparing the presentence
report.

       6.     The defendant agrees that the loss amount under U.S.S.G § 2B1.1(b)(1)
for Count 1 is $3,136,200.72. The defendant agrees that the tax loss under U.S.S.G §
2T4.1 for Count 2 is $263,846.
    Case: 3:21-cr-00085-wmc Document #: 4 Filed: 09/01/21 Page 3 of 4




August 4, 2021
Page 3 of 4


       7.     The defendant agrees to pay restitution for all losses relating to the
offenses of conviction and all losses covered by the same course of conduct or common
scheme or plan as the offense of conviction. The exact restitution figure for Count 1 and
related relevant conduct will be agreed upon by the parties prior to sentencing or, if the
parties are unable to agree upon a specific figure, restitution will be determined by the
Court at sentencing. The defendant further agrees that the full amount of restitution is
due and payable immediately. Defendant acknowledges that immediate payment
means payment in good faith from the liquidation of all non-exempt assets beginning
immediately.

       8.     The defendant agrees that she owes $777,803.00 in restitution to the
Internal Revenue Service (IRS) for Count 2 and related relevant conduct in this case.
The defendant and the United States agree that she will make all IRS restitution
payments through the Western District of Wisconsin United States Clerk of Court. The
parties further agree the Court-ordered restitution to the IRS will be paid before
amounts owed or assessed in connection with any IRS civil collection efforts relating to
the 2013 through 2019 tax years. The United States further agrees that if the defendant
inadvertently pays funds to the IRS relating to these tax years before the Court-ordered
IRS restitution is satisfied, that amount will be credited toward the defendant's Court-
ordered IRS restitution. The defendant agrees that the full amount of restitution is due
and payable immediately. The defendant acknowledges that immediate payment
means payment in good faith from the liquidation of all non-exempt assets beginning
inunediately.

        9.     The defendant agrees to complete the enclosed financial statement and
return it to this office within one week of the guilty plea hearing. The defendant agrees
that this financial statement will be a full and truthful accounting, including all
available supporting documentation. The defendant also authorizes tire U.S. Attorney's
Office to run her credit report. The defendant also agrees that the probation office may
disclose to the United States the net worth and cash flow statements to be completed by
the defendant in connection with the preparation of the presentence report, together
with all supporting documents. Finally, the defendant understands, as set forth in
Paragraph 4 above, that the United States' agreement to recommend a reduction for
acceptance of responsibility will be based, in part, on the defendant's full and truthful
accounting, and the defendant's efforts to make the agreed-upon immediate restitution
payments.

        10.  In the event of an appeal by either party, the United States reserves the
right to make arguments in support of or in opposition to the sentence imposed by the
Court.
Case: 3:21-cr-00085-wmc Document #: 4 Filed: 09/01/21 Page 4 of 4




August 4, 2021
Page 4 of 4


       11.    The defendant understands that sentencing discussions are not part of the
plea agreement. The defendant should not rely upon the possibility of a particular
sentence based upon any sentencing discussions between defense counsel and the
United States.

       12.    If your understanding of our agreement conforms with mine as set out
above, please obtain the necessary signatures and return the plea letter to me. By her
signature below, the defendant acknowledges her understanding that the United States
has made no promises or guarantees regarding the sentence which will be imposed.
The defendant also acknowledges her understanding that the Court is not required to
accept any recommendations which may be made by the United States and that the
Court can impose any sentence up to and including the maximum penalties set out
above.


                                           Very truly yours,

                                           TIMOTHY M. O'SHEA
                                           Acting United States Attorney

                                           By:
                 “H-il
                                           AARON WEGNER
                                           Assistant United States Attorney



PATRICK KNIGHT                             Dati
Attorney for the Defenda:


            cl
BARBARA BORTNER                            Date
Defendant
